DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreoli-Fang et al. (US 2017/0265106 A1), hereinafter referred to as D1.
Regarding claims 1, 5, and 11, D1 discloses latency reduction for virtualized small cells, which comprises:
transmitting, by a first network node, first indication information to a second network node, wherein the first indication information comprises information about an uplink data volume of a buffer of a terminal device, or the first indication information indicates a relationship between an uplink data volume of a buffer of a terminal device and a predefined data volume threshold (Referring to Figure 4, the system comprising a processor and memory, rSC 103 (second network node) receiving buffer status report (first indication information) from UE 105 (first network node, terminal device), the BSR indicates uplink data volume of the user equipment for transmission.  See paragraphs 0049-0051.  In this manner, data is in a buffer of UE ready for transmission.)

Regarding claims 2, 6, and 12, D1 discloses receiving, by the first network node, second indication information from the second network node, wherein the second indication information indicates the predefined data volume threshold, or the second indication information instructs the first network node to send information about the uplink data volume of the buffer of the terminal device to the second network node (Referring to Figure 4, the permission grant (second indication information, instructing first network node to send information) from the rSC 107 (second network node) to transmit a BSR from the user equipment (first network node), according to a transmission channel.  See paragraphs 0049-0051.)

Regarding claims 3, 7, and 13, D1 discloses receiving, by the first network node from the terminal device, a report indicates the uplink data volume of the buffer of the terminal device (Referring to Figure 4, the system comprising a processor and memory, rSC 103 (second network node) receiving buffer status report (a report) from UE 105 (first network node/terminal device), the BSR indicates uplink data volume of the user equipment for transmission.  See paragraphs 0049-0051.  Note, the Examiner interprets the claim as receiving at the second information by the transmission of the first network node/terminal device.)

Regarding claims 4, 8, and 14, D1 discloses the first network node comprises one or more of: a function of a radio link control protocol layer, a function of a media access control layer, or a function of a physical layer (Referring to Figure 4, the first network node, rSC comprises a radio transmission which is equivalent to a function of a physical layer and the rSC 107.  See paragraphs 0049-0051.)

Regarding claims 9, 10, and 15, D1 discloses the second network node comprises one or more of: a function of a packet data convergence protocol layer, a function of a service data adaptation layer, or a radio resource control function (Referring to Figure 4, rSC 107 comprising radio resource controlling.  See paragraphs 0049-0051.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 20200236695 A1) - transmitting, by a terminal device, a first control signaling to a network device, wherein the first control signaling instructs the network device to allocate an uplink resource to first uplink data which are buffered and a backup uplink resource to the terminal device; receiving, by the terminal device, a second control signaling transmitted by the network device, wherein the second control signaling indicates the uplink resource allocated to the first uplink data and the backup uplink resource; transmitting, by the terminal device, the first uplink data on the uplink resource allocated to the first uplink data; transmitting, by the terminal device, second uplink data to the network device on the backup uplink resource if the second uplink data are buffered in the terminal device.
Tang (US 20200077431 A1) - the identification information of the first terminal device indicates that the first terminal device has data to be transmitted on a first resource which is a grant-free resource dedicated to transmitting data of a plurality of terminal devices including the first terminal device, wherein the second resource is a resource for transmitting identification information of each of at least one terminal device including the first terminal device, wherein the second resource does not overlap with the first resource; transmitting, by the first terminal device, the first data on the first resource.
Parron et al. (US 20190387577 A1) - a user equipment (UE), operable to generate an enhanced buffer status report (eBSR).
Iwai et al. (US 20190090229 A1) - The data buffer for the first radio terminal stores one or more data segments to be transmitted that are generated from each data packet arriving at the first radio terminal or at the radio access network node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462